o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-126231-16 uil the honorable john cornyn united_states senate providence tower sec_5001 spring valley road suite 1125e dallas texas attention dear senator cornyn --------------------- regarding required minimum distributions rmds under an i am responding to your inquiry dated date on behalf of your constituent --- ------------------------------ employer’s qualified_retirement_plan specifically she asked whether an employer may require its employees to receive an rmd on a date the employer specifies or whether the employer must permit the individual to provide the date upon which the individual wants to receive the payment sec_401 provides that an employee must start receiving rmds from his or her retirement_plan generally by april following the calendar_year in which an employee turns age 70½ or if the plan provides for it the calendar_year in which the employee retires if later sec_1_401_a_9_-2 q a-2 under sec_401 rmds after the calendar_year in which the employee turns age 70½ or retires must be made on or before the end of the calendar_year sec_1_401_a_9_-5 q a-1 c irs publication pension and annuity income page please note the tax rules do not specify a date during the calendar_year when the payment must be made nor do they specify which party determines the date on which payment will be made the retirement_plan document may specify such terms or if it does not the procedures for payment of a requested rmd generally would be within the discretion of the plan_administrator conex-126231-16 this letter includes general principles of the law it is intended for informational purposes only and is not a ruling see revproc_2016_1 sec_2 2016_1_irb_8 date i hope this information is helpful if you have questions please contact ---------------------- at our office at --------------------- --------------------- or me at sincerely victoria a judson associate chief_counsel chief_counsel tax exempt and government entities --------------------------- cc
